UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LORENZO BOWMAN,                         
              Plaintiff-Appellant,
                and
SHONN LEE MARTHERS; STANLEY
BRADLEY; ROME MICHELLE GREEN;
NATHANIEL GIPSON; DAVID C.
HUNTER; VINSON LATHERIO SMITH;
ELBERT GURLEY; BERNARD DIXON;
CORNELIUS BOLTON; COREY L.
REDDICK; MICHAEL R. ALLEN; ARCHIE
JOSEPH FRASIER; ARTHUR MCQUILLA;
RONALD MIDDLETON; GEORGE R.
SMITH, suing as John Doe; CASEY
MOODY; MARKEY P. LINEN; SAM
BARTLEY; JACKIE THOMPSON;
MICHAEL ROBINSON; MARCUS MOSS;             No. 00-7505
CRAIG JACKSON; MICHAEL GRICE;
MAURICE JANT; GEORGE A. JONES;
CHRISTOPHER NAPOLEON PENLAND;
STEVEN BURT; TIMMY HUDSON; KEVIN
D. JAMES; RICKY BRANNON; KENNETH
BENSON; ANTHONY BOYD; GROVER
STEPHENS,
                          Plaintiffs,
                 v.
DAVID M. BEASLEY, Governor of
South Carolina; STATE OF SOUTH
CAROLINA, c/o Charles M. Condon,
SC Attorney General; MICHAEL W.
MOORE, Director of the SC
                                        
2                      BOWMAN v. BEASLEY


Department of Corrections; JIM        
HODGES; WILLIAM D. CATOE,
Director of SCDC; CHARLES J.
CEPAK, Warden of BRCI; GLENN
ALEWINE, SCDC Medical Chief of
Staff; RAYMOND REED; BILL WHITE,
Associate Warden at BRCI; JOHN
MAXEY, Major; SHEILA MAZYCK,
Major; LINDA MCNUTT, Sergeant;
TONYA JOHNSON; BEVERLY B. SMITH;
PHILLIP NELSON; S. DILLENGER;
WILLIAM E. JENNINGS; GWENDOLYN
GATHERS; BENJAMIN MONTGOMERY;
ROBERT C. JONES; PATRICK SINKLER;
ROBERT EVANS; DOCK COPELAND;
JOHN MCCANT; WILLIE SIMMONS;
DAVID J. LOWMAN; RAYMOND
MCKENZIE; RICKY WADE; WILLIE
BING; MARCHENIA P. DAVIS; JOHN        
RIVERA; JEFF CAVANAUGH; ROBERT
WINTER; TOWNSEND; SUSAN CAREY;
ROBERT SEEGER; KATHY RICE; WILLIE
H. BEST; RUSTY KELLEY; ROBERT
ASHEAD; DAVID RODERICK; KELVIN
HAYNES; CLYDE HARRIS; ANTHONY
PAYNE; F. THOMAS; B. HAMMOND;
RANDY PRAYLOW; J. R. WILSON;
DAVID ROBINSON; CURTIS LANSON;
LEVON SMITH; PHILLIP S. SADLER;
DEBRA BUGENSKE; GEORGE MYERS;
MICHAEL DOCKERY; NORMAN BRICE;
D. BECKWITH; EDWIN HAMBRICK;
PINKNEY; OFFICER HUDSON; BLANKS;
G. WASHINGTON; MICHAEL STEPHAN;
JOHNNY RAY, Corporal; TIMOTHY
SMALL,
              Defendants-Appellees,
                                      
                       BOWMAN v. BEASLEY   3



KEVIN D. JONES; ANDREW HOOKER;        
WILLIAM JAMES LONG; EDMOND
PALMER; ERNEST WILLIAMS, JR.;
MICHAEL L. HIGGINS; ANTHONY
BERNARD BURNSIDE; DAVID L.
ALEXANDER; DAVID C. HUNTER;
LARRY DIBBLE; MICHAEL L. SIMPSON;
JERRY L. REED; ROBERT B. JOHNSON;
CHARLES THOMAS; MONNELL
WIDEMAN; LARRY SWINDLER; RICHARD
SOLOMON; JIMMY HUDSON; CLARENCE
MOORE; JAMES A. HAY, JR.;
TOMERRIO WILLIAMS; MAURICE JANT;
ARCHIE L. JACKSON; CARL D. RAGIN;
MICKEY LANGFORD; CHARLES
ANDERSON; LOMOUS RICHARDSON;
SHON WILLIAMS; GREGORY FELDER;
ERIC C. JOHNSON; MICHAEL HEATH;       
CHARLES ALLISON; JESSE DOUGHTY;
CHARLES H. MATHIS; GEORGE A.
JONES; JOHN DOE, a/k/a Walter
Whaley; ANDREW ABERCROMBIE;
MARCUS MOSS; JOHN DOE 3, a/k/a
Alvin Cantrell; ESAU AIKEN; JOHN
DOE 2, a/k/a Rodney E. Henderson;
JOHN DOE 4, a/k/a Eddie Moore;
THOMAS G. POTTS; LESTER HOWARD;
WILBERT JONES; CHRISTOPHER J.
LEWIS; WILLIE J. BROWN; CRAIG
JACKSON; GEORGE RAWLS; ANTHONY
BOYD; MOSE PETERSON; CLARY
DILLARD; LLOYD WEEKS; HAROLD
BROOM; JOHN CALVIN JACKSON; JOHN
DOES,
                           Movants.
                                      
4                         BOWMAN v. BEASLEY



KEVIN D. JONES,                           
                   Plaintiff-Appellant,
                  and
LORENZO BOWMAN; SHONN LEE
MARTHERS; STANLEY BRADLEY; ROME
MICHELLE GREEN; NATHANIEL GIPSON;
DAVID C. HUNTER; VINSON LATHERIO
SMITH; ELBERT GURLEY; BERNARD
DIXON; CORNELIUS BOLTON; COREY L.
REDDICK; MICHAEL R. ALLEN; ARCHIE
JOSEPH FRASIER; ARTHUR MCQUILLA;
RONALD MIDDLETON; GEORGE R.
SMITH, suing as John Doe; CASEY
MOODY; MARKEY P. LINEN; SAM
BARTLEY; JACKIE THOMPSON;
MICHAEL ROBINSON; MARCUS MOSS;
CRAIG JACKSON; MICHAEL GRICE;                No. 00-7506
MAURICE JANT; GEORGE A. JONES;
CHRISTOPHER NAPOLEON PENLAND;
STEVEN BURT; TIMMY HUDSON; KEVIN
D. JAMES; RICKY BRANNON; KENNETH
BENSON; ANTHONY BOYD; GROVER
STEPHENS,
                          Plaintiffs,
                  v.
DAVID M. BEASLEY, Governor of
South Carolina; STATE OF SOUTH
CAROLINA, c/o Charles M. Condon,
SC Attorney General; MICHAEL W.
MOORE, Director of the SC
Department of Corrections; JIM
HODGES; WILLIAM D. CATOE,
                                          
                       BOWMAN v. BEASLEY   5


Director of SCDC; CHARLES J.          
CEPAK, Warden of BRCI; GLENN
ALEWINE, SCDC Medical Chief of
Staff; RAYMOND REED; BILL WHITE,
Associate Warden at BRCI; JOHN
MAXEY, Major; SHEILA MAZYCK,
Major; LINDA MCNUTT, Sergeant;
TONYA JOHNSON; BEVERLY B. SMITH;
PHILLIP NELSON; S. DILLENGER;
WILLIAM E. JENNINGS; GWENDOLYN
GATHERS; BENJAMIN MONTGOMERY;
ROBERT C. JONES; PATRICK SINKLER;
ROBERT EVANS; DOCK COPELAND;
JOHN MCCANT; WILLIE SIMMONS;
DAVID J. LOWMAN; RAYMOND
MCKENZIE; RICKY WADE; WILLIE
BING; MARCHENIA P. DAVIS; JOHN
RIVERA; JEFF CAVANAUGH; ROBERT        
WINTER; TOWNSEND; SUSAN CAREY;
ROBERT SEEGER; KATHY RICE; WILLIE
H. BEST; RUSTY KELLEY; ROBERT
ASHEAD; DAVID RODERICK; KELVIN
HAYNES; CLYDE HARRIS; ANTHONY
PAYNE; F. THOMAS; B. HAMMOND;
RANDY PRAYLOW; J. R. WILSON;
DAVID ROBINSON; CURTIS LANSON;
LEVON SMITH; PHILLIP S. SADLER;
DEBRA BUGENSKE; GEORGE MYERS;
MICHAEL DOCKERY; NORMAN BRICE;
D. BECKWITH; EDWIN HAMBRICK;
PINKNEY; OFFICER HUDSON; BLANKS;
G. WASHINGTON; MICHAEL STEPHAN;
JOHNNY RAY, Corporal; TIMOTHY
SMALL,
              Defendants-Appellees,
                                      
6                      BOWMAN v. BEASLEY



ANDREW HOOKER; WILLIAM JAMES          
LONG; EDMOND PALMER; ERNEST
WILLIAMS, JR.; MICHAEL L. HIGGINS;
ANTHONY BERNARD BURNSIDE; DAVID
L. ALEXANDER; DAVID C. HUNTER;
LARRY DIBBLE; MICHAEL L. SIMPSON;
JERRY L. REED; ROBERT B. JOHNSON;
CHARLES THOMAS; MONNELL
WIDEMAN; LARRY SWINDLER; RICHARD
SOLOMON; JIMMY HUDSON; CLARENCE
MOORE; JAMES A. HAY, JR.;
TOMERRIO WILLIAMS; MAURICE JANT;
ARCHIE L. JACKSON; CARL D. RAGIN;
MICKEY LANGFORD; CHARLES
ANDERSON; LOMOUS RICHARDSON;
SHON WILLIAMS; GREGORY FELDER;
ERIC C. JOHNSON; MICHAEL HEATH;
CHARLES ALLISON; JESSE DOUGHTY;       
CHARLES H. MATHIS; GEORGE A.
JONES; JOHN DOE, a/k/a Walter
Whaley; ANDREW ABERCROMBIE;
MARCUS MOSS; JOHN DOE 3, a/k/a
Alvin Cantrell; ESAU AIKEN; JOHN
DOE 2, a/k/a Rodney E. Henderson;
JOHN DOE 4, a/k/a Eddie Moore;
THOMAS G. POTTS; LESTER HOWARD;
WILBERT JONES; CHRISTOPHER J.
LEWIS; WILLIE J. BROWN; CRAIG
JACKSON; GEORGE RAWLS; ANTHONY
BOYD; MOSE PETERSON; CLARY
DILLARD; LLOYD WEEKS; HAROLD
BROOM; JOHN CALVIN JACKSON; JOHN
DOES,
                           Movants.
                                      
                        BOWMAN v. BEASLEY                         7
           Appeals from the United States District Court
          for the District of South Carolina, at Rock Hill.
             Cameron McGowan Currie, District Judge.
                       (CA-98-3716-0-22BD)

                   Submitted: February 20, 2001

                      Decided: April 26, 2001

     Before WILKINS, TRAXLER, and KING, Circuit Judges.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                            COUNSEL

Lorenzo Bowman, Kevin D. Jones, Appellants Pro Se. Kenneth Paul
Woodington, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina; Andrew Frederick
Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina; John Eric Fulda, Columbia, South Caro-
lina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Inmates Lorenzo Bowman and Kevin Jones protest South Carolina
Department of Corrections’ ("SCDC") practice of segregating all per-
8                         BOWMAN v. BEASLEY
sons testing positive for human immunodeficiency virus ("HIV") at
Broad River Correctional Institution ("BRCI"). The district court,
adopting the recommendation of the magistrate judge, granted sum-
mary judgment to the Defendants; Bowman and Jones appealed.

   As to Bowman, we grant his motion seeking to supplement his pro
se brief, and have fully considered his additional supporting memo-
randum, with attachments. We dismiss as moot Bowman’s appeal of
the denial of injunctive and declaratory relief as he was released and
is not currently incarcerated at BRCI. See Williams v. Griffin, 952
F.2d 820, 823 (4th Cir. 1991); Inmates v. Owens, 561 F.2d 560, 562
(4th Cir. 1977). We have thoroughly reviewed the record and finding
no reversible error, we affirm the district court’s order as to Bow-
man’s remaining claims. We deny Bowman’s motion to appoint coun-
sel.

   Bowman initially filed suit protesting the segregation of HIV posi-
tive inmates. Several dozen other plaintiffs, including Jones, filed
similar suits over the past two years. The district court, upon recom-
mendation of the magistrate judge, consolidated the actions. The court
also dismissed without prejudice all claims of all plaintiffs not involv-
ing the segregation of HIV positive inmates. The court then granted
summary judgment to the Defendants on the segregation claim.1

  Appellants argue that SCDC violated its policy of not separating
HIV positive prisoners when it moved all HIV positive inmates to
BRCI. Appellants argue that because this policy was reviewed by the
court in Portee v. Tollison, 753 F. Supp. 184 (D.S.C. 1990), aff’d, 929
F.2d 694 (4th Cir. 1991), the SCDC is collaterally estopped from
    1
   The magistrate judge did not issue a consolidation recommendation
as to appellant Kevin Jones (listed as James on the order) until January
10, 2000. The district court’s order of December 8, 1999, notes that it
adopted the magistrate judge’s recommendations dismissing collateral
claims. Because the district court did not issue a separate order adopting
the magistrate judge’s reports and recommendations occurring after
December 8, 1999, the district court’s order of September 29, 2000 is
construed as adopting the magistrate judge’s January 10, 2000 recom-
mendation for consolidation and dismissing collateral claims without
prejudice.
                         BOWMAN v. BEASLEY                            9
changing its policy. We disagree and affirm substantially on the rea-
soning of the district court. See Bowman v. Beasley, CA-98-3716-0-
22BD (D.S.C. Sept. 29, 2000). As the Portee court observed, "the
practices and regulations governing the admission of prisoners as well
as the handling of prisoners with AIDS . . . are precisely the kind [of
decisions] that are best left to prison officials." Portee, 753 F. Supp.
at 186 (citing O’Lone v. Estate of Shabazz, 482 U.S. 342, 353 (1987)).
The practice of segregating HIV positive inmates is within the wide
deference afforded prison administrators, see Sandin v. Conner, 515
U.S. 472, 482-83 (1995), and it is "reasonably related to legitimate
penological interests." See Turner v. Safley, 482 U.S. 78, 89 (1987).

   Bowman argues that he did offer a reasonable accommodation, in
accordance with the Americans with Disabilities Act ("ADA"), and
therefore meets the criteria set forth in the ADA as an otherwise qual-
ified individual. We disagree; Bowman has not submitted adequate
pleadings or affidavits to withstand a motion for summary judgment
on the question of whether he is an "otherwise qualified" individual.
We therefore affirm the district court’s order as to the ADA claim on
that basis.

   Bowman argues that he has not received rulings on motions for
intervention, for permissive joinder, for appointment of counsel. Each
of these motions was denied explicitly or implicitly by the district
court. Finding no abuse of discretion, we affirm. See Houston Gen.
Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir. 1999) (providing abuse
of discretion standard regarding motions to intervene); Gould v.
Alleco, Inc., 883 F.2d 281, 284, 286 (4th Cir. 1989) (providing abuse
of discretion standard regarding permissive joinder); Whisenant v.
Yuam, 739 F.2d 160, 163 n.3 (4th Cir. 1984) (providing standard
regarding appointment of counsel). We note that Bowman lacks
standing to challenge the denial of motions for intervention filed by
other inmates. To the extent Bowman seeks appointment of counsel
on appeal, we also deny Bowman’s motion.

   Finally, Bowman appeals the dismissal of his claim of deliberate
indifference to a serious medical need under 42 U.S.C.A. § 1983. The
district court, adopting the recommendations of the magistrate judge,
dismissed without prejudice claims not related to the segregation of
HIV positive inmates. This dismissal is a final reviewable order. See
10                        BOWMAN v. BEASLEY
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993). We have reviewed the pleadings and
affirm the district court’s dismissal under 28 U.S.C.A. § 1915A (West
2000) on the modified grounds of failure to state a claim upon which
relief could be granted. We note the court’s dismissal without preju-
dice allows the Plaintiffs to file a new complaint with the district
court, setting forth with particularity the individual persons who vio-
lated their civil rights and the specific acts or omissions taken by such
persons. In addition, the district court declined to exercise pendent
jurisdiction over any state law claims based on negligence. Such
claims may be properly addressed in state court.

   As to Jones, although he noted an appeal, he did not file objections
to the magistrate judge’s reports and recommendations. Jones’ failure
to timely and specifically object to the magistrate judge’s reports and
recommendations effectively waives appellate review of the sub-
stance of the report.2 See generally Thomas v. Arn, 474 U.S. 140
(1985); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).
We deny Jones’ motion to stay the proceedings.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                        DISMISSED IN PART, AFFIRMED IN PART
  2
    Plaintiffs are generally permitted ten days from the entry of a magis-
trate judge’s report and recommendation to file an objection. See Fed. R.
Civ. P. 6(a), (e); 72(b). The district court, in response to a motion to
extend time filed by Bowman, accorded plaintiffs fifty days, rather than
ten days, to file objections.